DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.

 Response to Amendment
Applicant’s amendment filed 09/21/2021 has been entered – Claims 1 and 4 are amended and Claim 11 is cancelled. Claims 1 and 3-10 remain pending in the application, of which Claims 9-10 stand withdrawn from consideration as being drawn to a non-elected invention. 

The rejection of Claims 1, 3-8, and 11 under 35 U.S.C. 112(b) as being indefinite as previously set forth in the Final Rejection mailed 06/23/2021 is overcome by Applicant’s amendment. 

The rejections of Claims 1 and 6-7 under 35 U.S.C. 103 as being unpatentable over Otsugu et al. (US 2014/0121331 A1) in view of Yujiro et al. (JP 2001-113541 A), Claim 3  under 35 U.S.C. 103 as being unpatentable over Otsugu and Yujiro and further in view of Osamu et al. (JP 4394362 B2) and Noda et al. (US 5,265,507 A), Claim 5 under 35 U.S.C. 103 as being unpatentable over Otsugu and Yujiro and further in view of Hideki et al. (JP 4068755 B2), and Claim 8 under 35 U.S.C. 103 as being unpatentable over Otsugu and Yujiro and further in view of Kitahara et al. (JP 2011-514407 A), as previously set forth in the Final Rejection mailed 06/23/2021 are herein revised to reflect Applicant’s amended claim language. 

The rejection of Claim 4 under 35 U.S.C. 103 as being unpatentable over Otsugu et al. (US 2014/0121331 A1) in view Yujiro et al. (JP 2001-113541 A) and Osamu et al. (JP 4394362 B2) as previously set forth in the Final Rejection mailed 06/23/2021 is herein revised to reflect Applicant’s amended claim language. 

Response to Arguments
Applicant's arguments on Pages 6-10 of the remarks dated 09/21/2021 regarding the rejections of record under 35 USC § 103 set forth in the previous Office Action have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Page 8 of the reply that the claimed invention provides unexpected superior results over the prior art as demonstrated by the data in the specification and as explained in the Declaration under 37 C.F.R. 1.132.  
Examiner’s Response – As outlined in both the Final Rejection mailed 06/23/2021 and the Advisory Action mailed 09/28/2021, overcoming a rejection based on unexpected results requires the combination of three different elements: (i) the results must fairly compare with the closest prior art in an affidavit or declaration under 37 CFR 1.132, (ii) the claims must be commensurate in scope, and (iii) the results must truly be unexpected. MPEP § 716.02. Additionally, the burden rests with Applicant to establish the results are unexpected and significant. MPEP § 716.02(b). The arguments regarding unexpected results are not considered to be persuasive for at least the following reasons. First, the data provided in Tables 1 1 and D2 are equal). Therefore, the results are not commensurate in scope with the current claim language. Second, to establish unexpected results over a claimed range, Applicant should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. MPEP § 716.02(d)(II). However, Applicant does not provide data at the lower end of the claimed range (i.e. when pellet axes D1 and D2 are less than 1.6 mm). The Examiner notes that the comparative examples are only provided for dimensions above the claimed range. Furthermore, it appears from the inventive examples that the best wire diameter stability and capacitance stability are obtained when D1 and D2 are 1.7 mm (see Example 3) which is the smallest of the dimensions provided in the inventive/comparative examples. Accordingly, it is difficult to adequately examine the results and the trends in the data since no data points are provided with dimensions below this point. How can we say that the properties would not continue to improve as D1 and D2 were further decreased?
Applicant’s Argument – Applicant argues on Page 8 of the reply that Mr. Sakakibara explained in the declaration that when D1 and D2 are 1.5 mm or less like Yujiro, (1) it is necessary to reduce the hole diameter in extrusion and the extrusion pressure of the resin increases so the productivity of pellets decreases and the risk or equipment failure increases and (2) static electricity is likely to be generated during wire forming so pellets are likely to remain in the hopper.  
Examiner’s Response – As outlined in both the Final Rejection mailed 06/23/2021 and the Advisory Action mailed 09/28/2021, the Examiner notes that the above argument does not in any way indicate that pellets with a diameter below the claimed range could not be produced. The existence of this inverse relationship between particle size and production/processing efficiency does not preclude the 
Applicant’s Argument – Applicant argues on Page 9 of the reply that neither Otsugu nor Yujiro disclose or suggests wire diameter stability and capacitance stability. 
Examiner’s Response – As noted in the Final Rejection of 06/23/2021 and the Advisory Action of 09/28/2021, it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant.  See MPEP § 2144 IV.
Applicant’s Argument – Applicant argues on Pages 9-10 of the reply that Mr. Sakakibara explains in the declaration that pellet diameter is the average value of the measured values of the pellets including pellets having a circular outline and pellets having an elliptic outline. Therefore, all of the pellets are not only circular but also elliptic. 
Examiner’s Response – As outlined in both the Final Rejection mailed 06/23/2021 and the Advisory Action mailed 09/28/2021, the Examiner notes that independent Claim 1 encompasses the scenario wherein each pellet has an elliptic outline and therefore the average value reported would still be such that D1 is not equal to D2. Accordingly, the Examiner maintains that the data provided in Tables 1 & 2 wherein 1 is always equal to D2 is not commensurate in scope with the claims as currently drafted. In the scenario where the average D1 is 3.1 mm and the average D2 is 1.6 mm (i.e. D1 is nearly two times that of D2), can we expect said pellets to exhibit the same alleged unexpected results?

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over IDS reference Otsugu et al. (US 2014/0121331 A1), hereinafter “Otsugu”, in view of IDS reference Yujiro et al. (JP 2001-113541 A), hereinafter “Yujiro”. 
Regarding Claim 1, Otsugu teaches pellets comprising a fluororesin (see [0002]). Otsugu does not explicitly teach pellets having a major axis D1 of 1.6 to 3.1 mm and a minor axis D2 of 1.6 to 3.1 mm. However, Otsugu teaches that the preferred average particle size of fluororesin pellets, defined as the average of the long and short diameter of the pellet, is between 1.0 to 5.0 mm (see [0049]). Otsugu also teaches that if the average particle size is too small, the handling efficiency at the time of producing a molded fluororesin product is likely to be impaired (see [0049]). Likewise, if the average particle size is too large, the proportion of surface area to volume of the pellets becomes small making it more difficult to remove hydrofluoric acid from the pellets (see [0049]). Therefore, absent a persuasive showing of secondary considerations, it would have been obvious to one of ordinary skill in the art to select major and minor axes diameters, such as 1.6 to 3.1 mm, that yield pellets with an average particle size within the range disclosed by Otsugu. A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. See MPEP § 2144.05. 
Additionally, Otsugu does not teach pellets having a circular or an elliptic outline satisfying the formula (D1+D2)/2L =1.8-2.6 wherein D1 represents the major axis, D2 represents the minor axis, and L represents the height of the pellet. However, in the analogous art of fluororesin pellets, Yujiro teaches pellets having an elliptic cylindrical shape (see Abstract and [0012]) whose dimensions satisfy the formula 2L/(D1+D2) = 0.5-5 (see Abstract) when D1 represents the major axis, D2 represents the minor axis, and L represents the height of the pellet (see Abstract). The formula 2L/(D1+D2) is defined as the aspect ratio or the ratio of “length/path” (see [0021]). 
Yujiro also teaches that when the aspect ratio is less than 0.5, the rolling motion nature of the pellets becomes excessive and the thickness of a molded article becomes uneven easily (see [0021]). Likewise, when the aspect ratio is greater than 5, the rolling motion nature of the pellets is too little and the thickness of a molded article becomes uneven easily (see [0021]). 1+D2)/2L = 0.2-2 which overlaps with the claimed range (D1+D2)/2L =1.8- 2.6 of the instant application. In the case where the claimed range overlaps or lies within ranges disclosed by the art, a prima facie case of obviousness exists. See MPEP § 2144.05.

Regarding Claim 6, Otsugu in view of Yujiro teaches the pellets according to Claim 1 above. The combination appears silent with respect to the property of the instant claim wherein 300g of the pellets are able to be discharged within 9.2 seconds in a pellet fluidity test using a hopper of an apparent density tester as specified in JIS K6891 or 6892. However, since Otsugu in view of Yujiro discloses pellets of the same structure and composition as those of the claimed invention, the pellet discharge property is considered to be inherent, absent evidence otherwise. 
Recitation of a newly disclosed property does not distinguish over a reference’s disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference structure and composition does not possess the characteristics recited in the claims. See MPEP § 2112. 

Regarding Claim 7, Otsugu in view of Yujiro teaches the pellets according to Claim 1 above wherein each pellet has an elliptic cylindrical shape (see Yujiro [0012]). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over IDS reference Otsugu et al. (US 2014/0121331 A1), hereinafter “Otsugu”, in view of IDS reference Yujiro et al. (JP 2001-113541 A), hereinafter “Yujiro”, as applied to Claim 1 above, and further in view of . 
Regarding Claim 3, Otsugu in view of Yujiro teaches the pellets according to Claim 1 above, but the combination does not teach the limitation of the instant claim wherein the height L of the pellets has a standard deviation of 0.3 mm of smaller. 
In the analogous art of resin pellets, Osamu teaches a method of producing resin pellets wherein the cut resin pellets preferably contain no shape irregularities (see [0035]). Osamu also teaches that such shape irregularities in the pellets may adversely affect the users’ operating equipment, specifically those units used in secondary processing of the pellets (see [0004]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the pellets taught by Otsugu in view of Yujiro with the pellet shapes disclosed by Osamu such that none of the pellets display an irregular shape to protect the performance of secondary processing equipment (see [0004]). 
Furthermore, in the analogous art of plastic pellets, Noda teaches a method for producing uniform pellets, specifically those having a uniform cut length (see Abstract). Noda also discloses specific examples of uniform pellets produced according to the inventive method wherein the standard deviation of the pellet height is 0.3 mm (see Example 1) or 0.11 mm (see Example 2) compared to unfavorable standard deviations of the comparative examples of 0.7 mm (see Reference Example 1) or 0.6 (see Reference Example 3). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the uniformly shaped pellets of Otsugu in view of Yujiro and Osamu with the exemplary standard deviations in height disclosed by Noda such as 0.3 mm or smaller, as claimed, to further insure uniformity of pellets and, thus, improved performance of secondary processing equipment as suggested by Osamu. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over IDS reference Otsugu et al. (US 2014/0121331 A1), hereinafter “Otsugu”, in view of IDS reference Yujiro et al. (JP 2001-113541 A), hereinafter “Yujiro”, and Osamu et al. (JP 4394362 B2), hereinafter “Osamu”. 
Regarding Claim 4, Otsugu teaches pellets comprising a fluororesin (see [0002]). Otsugu does not explicitly teach pellets having a major axis D1 of 1.6 to 3.1 mm and a minor axis D2 of 1.6 to 3.1 mm. However, Otsugu teaches that the preferred average particle size of fluororesin pellets, defined as the average of the long and short diameter of the pellet, is between 1.0 to 5.0 mm (see [0049]). Otsugu also teaches that if the average particle size is too small, the handling efficiency at the time of producing a molded fluororesin product is likely to be impaired (see [0049]). Likewise, if the average particle size is too large, the proportion of surface area to volume of the pellets becomes small making it more difficult to remove hydrofluoric acid from the pellets (see [0049]). Therefore, absent a persuasive showing of secondary considerations, it would have been obvious to one of ordinary skill in the art to select major and minor axes diameters, such as 1.6 to 3.1 mm, that yield pellets with an average particle size within the range disclosed by Otsugu. A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. See MPEP § 2144.05. 
Additionally, Otsugu does not teach pellets having a circular or an elliptic outline satisfying the formula (D1+D2)/2L =1.8-2.6 wherein D1 represents the major axis, D2 represents the minor axis, and L represents the height of the pellet. However, in the analogous art of fluororesin pellets, Yujiro teaches pellets having an elliptic cylindrical shape (see Abstract and [0012]) whose dimensions satisfy the formula 2L/(D1+D2) = 0.5-5 (see Abstract) when D1 represents the major axis, D2 represents the minor axis, and L represents the height of the pellet (see Abstract). The formula 2L/(D1+D2) is defined as the aspect ratio or the ratio of “length/path” (see [0021]). 
1+D2)/2L = 0.2-2 which overlaps with the claimed range (D1+D2)/2L =1.8- 2.6 of the instant application. In the case where the claimed range overlaps or lies within ranges disclosed by the art, a prima facie case of obviousness exists. See MPEP § 2144.05.
Otsugu in view of Yujiro teaches the pellets described above but the combination appears silent with respect to the property wherein the pellets include not more than 100 pellets having an irregular shape for each 100g of the pellets. In the analogous art of resin pellets, Osamu teaches a method of producing resin pellets wherein the cut resin pellets preferably contain no shape irregularities (see [0035]). Osamu also teaches that such shape irregularities in the pellets may adversely affect the users’ operating equipment, specifically those units used in secondary processing of the pellets (see [0004]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the pellets taught by Otsugu in view of Yujiro with the pellet shapes disclosed by Osamu such that none of the pellets display an irregular shape to protect the performance of secondary processing equipment (see [0004]). 
Concerning the limitation of the instant claim defining the structures of irregular pellets, it is noted that Otsugu in view of Yujiro and Osamu teach the pellets described above wherein none of the pellets display an irregular shape. Accordingly, since pellets of an irregular shape . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over IDS reference Otsugu et al. (US 2014/0121331 A1), hereinafter “Otsugu”, in view of IDS reference Yujiro et al. (JP 2001-113541 A), hereinafter “Yujiro”, as applied to Claim 1 above, and further in view of Hideki et al. (JP 4068755 B2), hereinafter “Hideki”. 
Regarding Claim 5, Otsugu in view of Yujiro teaches the pellets according to Claim 1 above but the reference appears silent with respect to the property wherein the pellets include 10 mass% or less of pellets containing bubbles therein for each 100g of the pellets. In the analogous art of thermoplastic resin pellets, Hideki teaches a method for producing a thermoplastic resin composition pellet wherein 10 wt% or less of the plastic pellets have air bubbles contained therein (see Claim 3). Furthermore, Hideki teaches that the presence of bubbles in the pellets worsens precision and appearance of molded products obtained from said pellets (see [0003]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the pellets taught by Otsugu in view of Yujiro by reducing the number of pellets containing bubbles to 10 wt% or less as disclosed by Hideki for the benefit of improved precision and appearance of molded articles obtained from said pellets (see [0003]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over IDS reference Otsugu et al. (US 2014/0121331 A1), hereinafter “Otsugu”, in view of IDS reference Yujiro et al. (JP 2001-113541 A), hereinafter “Yujiro”, as applied to Claim 1 above, and further in view of IDS reference Kitahara et al. (JP 2011-514407 A), hereinafter “Kitahara”. Kitahara citations are taken from English language equivalent (US 2013/0230645 A1).
Regarding Claim 8, Otsugu in view of Yujiro teaches the pellets according to Claim 1 above but the reference does not teach that the fluororesin contains 120 or less groups in total selected from –COOH, –COOCH3, –CH2OH, –COF, –CONH2, and –CF2H for each 1x106 carbon atoms. In the analogous art of fluororesin composition for wire coatings, Kitahara teaches a fluororesin, specifically a tetrafluoroethylene/hexafluoropropylene copolymer (FEP) (see [0005]), wherein the number of thermally unstable end groups such as –COOH, –COOCH3, –CH2OH, –COF, –CONH2, and –CF2H (see [0028]) is most preferably 5 or less for each 1x106 carbon atoms (see [0029]). Kitahara suggests that the presence of the aforementioned thermally unstable end groups causes not only decreased thermal resistance of the resin but also increased attenuation of the electrical wire obtained from the resin because the thermally unstable end groups are chemically unstable (see [0029]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the fluororesin composition of Otsugu in view of Yujiro with the specified number of thermally unstable end groups taught by Kitahara for the benefit of increased thermal and chemical stability of the resin (see [0029]). 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.E.R./Examiner, Art Unit 1789          

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789